

 
Exhibit 10.7
 
Third Amended and Restated
 
Thomas Weisel Partners Group, Inc. Equity Incentive Plan
 
Section 1. Purpose. The purposes of this Equity Incentive Plan (the “PLAN”) are
to attract, retain and motivate key employees and directors of and consultants
and advisors to Thomas Weisel Partners Group, Inc. (the “COMPANY”) and its
Subsidiaries and Affiliates and to align the interests of key employees,
directors, consultants and advisors with shareholders with equity-based
compensation and enhanced opportunities for ownership of shares of the Company’s
common stock.
 
Section 2. Definitions. The following terms used in the Plan and any agreement
entered into pursuant to the Plan shall have the meaning set forth below:
 
“AFFILIATE” means (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Committee.
 
“AWARD” means any Option, award of Restricted Stock or Restricted Stock units,
Performance Award, Other Stock-Based Award, or any other right, interest or
grant relating to Shares or other property granted pursuant to the Plan.
 
“AWARD AGREEMENT” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not be (as determined by the
Committee) executed or acknowledged by a Participant as a condition to receiving
an Award or the benefits under an Award.
 
“BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.
 
“CHANGE IN CONTROL” means
 
(a) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or the sale or other
disposition of all or substantially all of the assets of the Company to an
entity that is not an affiliate that, in each case, requires shareholder
approval under the laws of the Company’s jurisdiction of organization, unless
immediately following such transaction: (i) more than 50% of the total voting
power of the surviving entity or the entity that directly or indirectly has
beneficial ownership of 95% of the voting securities eligible to elect directors
of the surviving entity (a “Parent Entity”), if applicable, is represented by
securities of the Company that were outstanding immediately prior to the
transaction (or securities into which the Company’s securities were converted or
exchanged in such transaction) and such voting power among the holders thereof
is in substantially the same proportion as the voting power of such securities
among the holders thereof immediately prior to such transaction; (ii) no person
(other than any employee benefit plan (or any related trust) sponsored or
maintained by the surviving entity or the Parent Entity), is or becomes the
beneficial owner, directly or indirectly, of securities of the Parent Entity
(or, if there is no Parent Entity, the surviving entity) representing 20% of the
total voting power of the securities then outstanding generally eligible to vote
for the election of directors of the Parent Entity (or, if there is no Parent
Entity, the surviving entity); and (iii) at least a majority of the members of
the board of directors (including directors whose election or nomination was
approved by at least two-thirds of the incumbent directors of the Board) of the
Parent Entity (or, if there is no Parent Entity, the surviving entity) were
members of the Board at the time of the Board’s approval of the execution of the
initial agreement providing for the transaction;
 
(b) any event that results in the directors of the Board as of the effective
date of the Plan (including directors whose election or nomination was approved
by at least two-thirds of the incumbent directors of the Board) failing to
constitute at least a majority of the Board; or
 
(c) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company;
 
provided, however, that for purposes of (a)(iii) and (b) above no individual
initially elected or nominated as a director of the Board as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be included in the calculation
of incumbency.
 
Notwithstanding (a)(ii) above, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
total voting power of securities then outstanding generally eligible to vote for
the election of directors of the Parent Entity (or, if there is no Parent
Entity, the surviving entity) as a result of the acquisition of securities by
the Company which reduces the number of such securities outstanding; provided,
that if after such acquisition by the Company such person becomes the beneficial
owner of additional securities then outstanding generally eligible to vote for
the election of directors of the Parent Entity (or, if there is no Parent
Entity, the surviving entity) that increases the percentage of such securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.
 
“CODE” means the Internal Revenue Code of 1986, as amended.
 
“COMMITTEE” means the Compensation Committee of the Board, or any successor to
such committee, or any other committee of our Board appointed or designated by
the Board, in each case, composed of no fewer than two directors each of whom is
a “non-employee director” within the meaning of Rule 16b-3 of the Securities
Exchange Act of 1934, as amended, and an “outside director” within the meaning
of Section 162(m) of the Code and the regulations promulgated thereunder.
 
“COVERED EMPLOYEE” means an individual who is both (i) a “covered employee”
within the meaning of Section 162(m)(3) of the Code, or any successor provision
thereto and (ii) expected by the Committee to be the recipient of compensation
(other than “qualified performance based compensation” as defined in Section
162(m) of the Code) in excess of $1,000,000 for the tax year of the Company with
regard to which a deduction in respect of such individual’s Award would be
allowed.
 
“DISABILITY” means the disability of a Participant (i) such that the Participant
is considered disabled under any long term disability plan of the Company, or
otherwise (ii) as determined by the Committee in its sole discretion.
 
“ELIGIBLE PERSON” means any full time or part time employee (including an
officer or director who is also an employee), consultant or advisor of the
Company or any Affiliate selected by the Committee. Other than for awards of
Incentive Stock Options, “Eligible Person” shall also include any individual to
whom an offer of employment has been extended, a member of the Board or a member
of the board of directors of a Subsidiary. References to “employment” and
related terms in the Plan shall include the provision of services in any
capacity.
 
“FAIR MARKET VALUE” means, with respect to a Share as of any date, (i) the
closing sale price per Share, as reported on NASDAQ, or, if different, the
principal securities exchange or market on which the Shares are then traded, on
such date, or, if no sale of Shares is reported for that date, on the last
preceding date on which there was a sale of Shares on NASDAQ or such principal
securities exchange or market and (ii), if the Shares are not then traded on any
securities exchange or market, the fair market value thereof as determined in
good faith by the Committee.
 
“INCENTIVE STOCK OPTION” means any Option that is intended to qualify for
special federal income tax treatment pursuant to Sections 421 and 422 of the
Code (or a successor provision thereof) and which is so designated in the
applicable Award Agreement. Under no circumstances shall any Option that is not
specifically designated as an Incentive Stock Option be considered an Incentive
Stock Option.
 
“INITIAL PUBLIC OFFERING” means the consummation of initial offering of Shares
of the Company to the public.
 
“NON-QUALIFIED STOCK OPTION” means an Option that is not an Incentive Stock
Option.
 
“OPTION” means an option to purchase a Share or Shares granted under the Plan.
 
“OTHER STOCK-BASED AWARD” means an Award granted pursuant to Section 9 of the
Plan.
 
“PARTICIPANT” means a person who has been granted an Award under the Plan which
remains outstanding, including a person who is no longer an Eligible Person.
 
 “PERFORMANCE AWARD” means an Award granted pursuant to Section 10 of the Plan.
 
“PERFORMANCE PERIOD” means the period of at least nine months established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are measured.
 
“PERSON” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including a
government or political subdivision or an agency, unit or instrumentality
thereof.
 
“RESTRICTED STOCK” means an award of shares which are subject to certain
restrictions.
 
“RETIREMENT” means termination of employment on or after the date the
Participant has (i) attained age 65 and completed at least six years of service
following the Company’s Initial Public Offering or (ii) completed at least
twenty years of service with the Company or its predecessors; provided that with
respect to Awards granted prior to May 23, 2007 “Retirement” means termination
of employment on or after the date the Participant has (i) attained age 65 and
completed at least two years of service following the Company’s Initial Public
Offering or (ii) completed at least twelve years of service with the Company or
its predecessors.
 
“SHARE” means a share of common stock of the Company, par value $0.01.
 
“SUBSIDIARY” means a corporation, limited liability company, partnership or
other entity where 50% or more of its outstanding voting securities or other
equity interests is owned directly or indirectly by the Company at the time an
Award is issued under the Plan.
 
“SUBSTITUTE AWARD” means an Award granted in assumption of, or in substitution
for, an outstanding equity award previously granted by a business or entity all
or a portion of which is acquired by the Company or any Affiliate or with which
the Company or an Affiliate combines.
 
Section 3. Administration. (a) The Plan will be administered by the Committee.
Subject to and consistent with the provisions of the Plan, the Committee will
have full power and authority, in its discretion, and without limitation, to:
(i) select Eligible Persons to become Participants; (ii) determine the type and
number of Awards to be granted to each Participant; (iii) determine the number
of Shares to be covered by each Award; (iv) determine the dates on which Awards
may be exercised and on which the risk of forfeiture or deferral period relating
to Awards shall lapse or terminate, and the acceleration of any such dates; (v)
determine the expiration date of any Award; (vi) determine whether, to what
extent, and under what circumstances an Award may be settled, or the exercise
price of an Award may be paid, in cash, Shares, other Awards, or other property
or canceled, forfeited or suspended and the method or methods by which an Award
may be settled, canceled, forfeited or suspended; (vii) determine any other
terms and conditions of, and all other matters relating to, Awards; (viii)
prescribe Award Agreements (such Award Agreements need not be identical for each
Participant) and amendments thereto; (ix) construe, interpret and implement the
Plan and the respective Award Agreements entered into pursuant to the Plan; (x)
correct any defect, supply any omission and reconcile any inconsistency in the
Plan; and (xi) make all other determinations necessary or advisable for
administering the Plan. All decisions and determinations of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, beneficiaries, and other persons claiming rights from or through a
Participant, and shareholders.
 
(b) To the fullest extent permitted by law, each member and former member of the
Committee and each person to whom the Committee delegates or has delegated
authority under this Plan shall have no liability to any Person for any action
taken, failure to act or determination made in good faith with respect to this
Plan or an Award and shall be entitled to indemnification by the Company against
and from any loss, liability, judgment, damage, cost (including attorneys’ fees)
and reasonable expense incurred by such member, former member or other person by
reason of any action taken, failure to act or determination made in good faith
under or with respect to this Plan or an Award. The foregoing right of
indemnification shall not be available to such Committee member or delegate to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case, not subject to further appeal, determines
that the acts or omissions of him or her giving rise to the indemnification
claim resulted from such person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such Committee member or delegate may
be entitled under the Company’s Certificate of Incorporation or By-laws, as a
matter of law, or otherwise, or any other power that the Company may have to
indemnify such persons or hold them harmless.
 
Section 4. Shares Subject to the Plan. (a) Shares to be issued under the Plan
may consist, in whole or in part, of authorized and unissued Shares, treasury
Shares, Shares purchased by the Company in the open market, Shares purchased in
the open market by one or more trusts established for the benefit of
Participants or otherwise. Subject to adjustment made in accordance with Section
12 of the Plan, the maximum number of Shares that may be issued under the Plan
will not exceed 17,150,000 Shares. Notwithstanding the foregoing and subject to
adjustment as provided in Section 12 of the Plan, no Covered Employee may be
granted Awards under the Plan in any calendar year that relate to more than
1,000,000 Shares. The Committee may direct that any stock certificate evidencing
Shares issued pursuant to the Plan shall bear a legend setting forth such
restrictions on transferability as may apply to such Shares pursuant to the
Plan.
 
(b) Shares subject to an Award (other than a Substitute Award) that is canceled,
expired, forfeited, settled in cash or otherwise terminated without a delivery
of Shares to the Participant will again be available for Awards, and Shares
withheld in payment of the exercise price or taxes relating to an Award and
Shares equal to the number surrendered in payment of any exercise price or taxes
relating to an Award shall be deemed to constitute Shares not delivered to the
Participant and shall be deemed to again be available for Awards under the Plan.
Shares underlying Substitute Awards shall not reduce the number of Shares
available for delivery under the Plan.
 
Section 5. Eligibility. Awards may be granted only to Eligible Persons who are
selected to be Participants by the Committee in accordance with the provisions
of the Plan. Holders of equity-based awards granted by a business or entity all
or a portion of which is acquired by the Company or any Affiliate or with which
the Company or an Affiliate combines are eligible to receive Substitute Awards
hereunder.
 
Section 6. Options. The Committee is authorized to grant Options to Participants
on the following terms and conditions and with such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine in its sole discretion.
 
(a) Exercise Price. The exercise price of each Option granted under the Plan
shall be determined by the Committee and shall not be less than the Fair Market
Value of a Share on the date of grant of such Option and, once determined and
established, shall not be changed or reset by the Committee, except as provided
in Section 12 of this Plan.
 
(b) Term and Termination of Options. The term of each Option, together with the
effect of termination of employment or service by a Participant on such term,
will be determined by the Committee, but in no event will an Option be
exercisable, either in whole or in part, after the expiration of ten years from
the date of grant of such Option.
 
(c) Exercise of Option. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may, in its discretion,
specify in the applicable Award Agreement or thereafter (subject to the rights
of a Participant provided under Section 17 hereof); provided that each Option
granted after the date of the Initial Public Offering to any Participant (i)
that is not a non-employee director of the Company shall become exercisable and
vested ratably (on a monthly, quarterly, annual or other basis as (as the
Committee may determine)) over no less than a period of three years and (ii)
that is a non-employee director of the Company shall become exercisable and
vested ratably (on a monthly, quarterly, annual or other basis as (as the
Committee may determine)) over no less than a period of three years, unless such
Option is granted as part of such non-employee director’s regular annual
compensation paid in accordance with the Company’s director compensation policy.
Unless the applicable Award Agreement otherwise provides, an Option may be
exercised from time to time as to all or part of the shares as to which such
Award is then exercisable (but, in any event, only for whole shares).
 
Section 7. Incentive Stock Options. In accordance with rules and procedures
established by the Committee, the aggregate Fair Market Value (determined as of
the time of grant) of the Shares with respect to which Incentive Stock Options
held by any Participant which are exercisable for the first time by such
Participant during any calendar year under the Plan (and under any other benefit
plans of the Company or any Subsidiary) shall not exceed $100,000 or, if
different, the maximum limitation in effect at the time of grant under Section
422 of the Code, or any successor provision, and any regulations promulgated
thereunder. Incentive Stock Options shall be granted only to participants who
are employees of the Company or a Subsidiary of the Company, but, to the extent
required under Section 422 of the Code, an Incentive Stock Option may not be
granted under the Plan to an employee who, at the time the option is granted,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of his or her employer corporation or of its parent or
subsidiary corporations (as such ownership may be determined for purposes of
Section 422(b)(6) of the Code) unless (i) at the time such Incentive Stock
Option is granted the option exercise price is at least 110% of the Fair Market
Value of the shares subject thereto and (ii) the Incentive Stock Option by its
terms is not exercisable after the expiration of five (5) years from the date
granted.
 
Section 8. Restricted Stock and Restricted Stock Unit Awards. The Committee is
authorized to grant Restricted Stock and/or Restricted Stock units to
Participants.
 
(a) The Awards granted under this Section 8 shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote Shares underlying Restricted Stock and
Restricted Stock units or the right to receive any dividend, other right or
property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate; provided that each Award granted after the date of the Initial
Public Offering to any Participant (i) that is not a non-employee director of
the Company shall vest and be settled ratably (on a monthly, quarterly, annual
or other basis as (as the Committee may determine)) over no less than a period
of three years and (ii) that is a non-employee director of the Company shall
vest and be settled ratably (on a monthly, quarterly, annual or other basis as
(as the Committee may determine)) over no less than a period of three years,
unless such Award is granted as part of such non-employee director’s regular
annual compensation paid in accordance with the Company’s director compensation
policy. Shares of Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
in this Plan or the applicable Award Agreement. Unless the applicable Award
Agreement provides otherwise, additional shares of common stock or other
property distributed to the Participant in respect of shares of Restricted Stock
or Restricted Stock units, as dividends or otherwise, shall be subject to the
same restrictions applicable to such Restricted Stock or Restricted Stock units.
 
(b) Any Award of Restricted Stock or Restricted Stock units may be evidenced in
such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
underlying a Restricted Stock Award, such certificate shall be registered in the
name of the Participant.
 
(c) Unless the Committee shall otherwise determine, any certificate issued
evidencing shares of Restricted Stock shall remain in the possession of the
Company until such shares are free of any restrictions specified in the
applicable Award Agreement.
 
Section 9. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee. The Committee shall determine the terms and conditions of such
Awards. Shares delivered pursuant to an Award in the nature of a purchase right
granted under this Section 9 shall be purchased for such consideration, paid for
at such times, by such methods, and in such forms, including, without
limitation, cash, Shares, other Awards, notes, or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other Award under the Plan, may also be granted pursuant to this Section 9.
Other than Awards which are granted in lieu of cash consideration, (i) Awards
granted pursuant to this Section 9 that are in the nature of a Performance Award
are subject to the requirement set forth in Section 2 that the related
Performance Period be a period of at least nine months and (ii) Awards granted
pursuant to this Section 9 that are not in the nature of a Performance Award are
subject to the minimum vesting and settlement terms set forth in Section 6(c)
and 8(a).
 
Section 10. Performance Awards.
 
(a) General . Performance Awards may be denominated as a cash amount, number of
Shares, number of Share units having a value equal to an identical number of
Shares, or a combination thereof and are awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. In the event that a stock certificate is issued in respect of
Performance Awards, such certificates shall be registered in the name of the
Participant but shall be held by the Company until the time the performance
shares are earned.
 
(b) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 10. The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
 
(c) Business Criteria. Without limitation of the use of other criteria, one or
more of the following business criteria for the Company, on a consolidated
basis, and/or for specified subsidiaries or affiliates or other business units
of the Company may be used by the Committee in establishing performance goals
for such Performance Awards: (i) earnings per share, (ii) return on average
common equity, (iii) pre-tax income, (iv) pre-tax operating income, (v) net
revenues, (vi) net income, (vii) profits before taxes, (viii) book value per
share, (ix) stock price, (x) earnings available to common shareholders, (xi)
ratio of compensation and benefits to net revenues and (xii) execution and
origination of assignments directly related to the individual covered employee.
Such targets may relate to the Company as a whole, or to one or more units
thereof, and may be measured over such periods of at least nine months, as the
Committee shall determine. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.
 
(d) Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards shall be in cash, Shares, other Awards or other property, in the
discretion of the Committee. Performance Awards will be distributed only after
the end of the relevant Performance Period. The Committee may, in its
discretion, increase or reduce (subject to the rights of a Participant provided
under Section 17 hereof) the amount of a settlement otherwise to be made in
connection with such Performance Awards, but may not exercise discretion to
increase any such amount payable to a Covered Employee in respect of a
Performance Award subject to Paragraph (b) above. The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant.
 
Section 11. Termination of Employment. Unless otherwise determined by the
Committee or provided by the Committee in the applicable Award Agreement, the
following provisions shall apply:
 
(a) Upon a termination of employment as a result of death, Disability or
Retirement:
 
(i) any Award (other than Options) then held by the Participant will be
immediately accelerated and become fully vested, exercisable and payable, and
 
 (ii) any Option then held by the Participant will be immediately accelerated
and become fully vested and exercisable and will expire on the earlier of (A)
the date the option would have expired had the Participant continued in such
employment and (B) one (1) year after the date such Participant’s service
ceases.
 
(b) Upon termination of employment by the Company for cause (as determined by
the Committee in its sole discretion):
 
(i) any Award then held by the Participant whose restrictions have not lapsed,
which is not exercisable or which is not payable will automatically be forfeited
in full and canceled by the Company upon such termination of employment, and
 
(ii) any Option then held by the Participant, to the extent exercisable, will
automatically be forfeited in full and canceled by the Company upon such
termination of employment.
 
(c) Upon a termination of employment by the Company without cause (as determined
by the Committee in its sole discretion) within two years following the
occurrence of a Change in Control or (ii) upon a termination of employment by
the Company without cause (as determined by the Committee in its sole
discretion) six months prior to the occurrence of a Change in Control if, in the
case of (ii), the Committee reasonably determines in its sole discretion that
such termination was at the behest of the acquiring entity (each such
termination of employment deemed to be a termination of employment “in
connection with” the occurrence of a Change in Control):
 
(i) any Award (other than Options) then held by the Participant will be
immediately accelerated and become fully vested, exercisable and payable, and
 
(ii) any Option then held by the Participant will be immediately accelerated and
become fully vested, exercisable and payable and shall automatically expire on
the earlier of (A) the date the Option would have expired had the Participant
continued in such employment and (B) one year after the date such Participant’s
service ceases, or, in the case of clause (B), in the event the Committee
determines the termination was without cause at the behest of the acquiring
entity, one (1) year after the date of such determination.
 
(d) Upon termination of employment for any reason other than those specified in
(a), (b) or (c) above:
 
(i) any Award (other than Performance Awards) then held by the Participant whose
restrictions have not lapsed, which is not vested, which is not exercisable or
which is not payable will automatically be forfeited in full and canceled by the
Company upon such termination of employment,
 
(ii) any Option then held by the Participant, to the extent exercisable, shall
automatically expire on the earlier of (A) the date the Option would have
expired had the Participant continued in such employment and (B) one hundred and
eighty (180) days (or ninety (90) days in the case of an Option that is intended
to qualify as an Incentive Stock Option) after the date the such Participant’s
service ceases, and
 
(iii) any Performance Award then held by the Participant which is not then
payable will be paid in accordance with its terms, which terms may provide that
the Performance Award be forfeited.
 
(e) Unless the Committee determines at any time in its sole discretion that this
Section 11(e) shall not apply, in the event the Company sells or spins off a
portion of its assets or one of its Affiliates and a Participant is determined
by the Committee to have a termination of employment as a result of such sale or
spin-off, then the Participant shall be permitted to exercise Participant’s
Options that are vested and outstanding on the effective date of such
termination until the earlier of one (1) year after such termination of
employment or the expiration of the Award.
 
Section 12. Adjustment. In the event of any extraordinary dividend or other
extraordinary distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event, then the Committee shall, in such manner as it shall deem equitable,
adjust any or all of (i) the maximum number of Shares that may be issued under
the Plan as set forth in Section 4(a) or the number and kind of Shares which may
be delivered in connection with Awards granted thereafter, (ii) the number and
kind of Shares by which annual per person Award limitations are measured under
Section 4(a), (iii) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award. In addition, the Committee shall, in such
manner as it shall deem equitable, make adjustments in the terms and conditions
of, and the criteria included in, Awards (including Performance Awards and
performance goals) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any Subsidiary or Affiliate or other business unit, or the financial statements
of the Company or any Subsidiary or Affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any Subsidiary or Affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant. After any adjustment made pursuant to this paragraph, the number of
shares subject to each outstanding Award shall be rounded to the nearest whole
number.
 
Section 13. Change in Control. Subject to Section 11 of the Plan and except as
otherwise provided in the applicable Award Agreement, upon the occurrence of a
Change in Control, the Committee shall determine whether outstanding but
unvested or unexercisable Options under the Plan shall become fully vested and
exercisable and whether outstanding but unvested, unexercisable or not yet
payable Awards (other than Options) under the Plan shall become fully vested,
exercisable and payable; provided that all Awards consisting of Restricted Stock
units granted in February 2006 in connection with the Initial Public Offering
shall become fully vested upon a Change in Control. In addition, upon a Change
in Control, the Committee may determine that any or all outstanding Awards
granted under the Plan shall be canceled and terminated; provided that, in
connection with such cancellation and termination of any Award which is then
vested, exercisable or payable, the holder of such Award receives for each Share
subject to such Awards a cash payment (or the delivery of Shares, other
securities or a combination of cash, stock and securities equivalent to such
cash payment) equal to the difference, if any, between the consideration
received by shareholders of the Company in respect of a Share in connection with
such transaction and the purchase price per share, if any, under the Award
multiplied by the number of Shares subject to such Award; provided further that
if such product is zero or less, the Awards will be canceled and terminated
without payment therefor.
 
Section 14. Compliance with Laws; Transferability. (a) The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any applicable law, rule or regulation, listing or other required action
with respect to any stock exchange or automated quotation system upon which the
Shares or other securities of the Company are listed or quoted, or compliance
with any other obligation or policy of the Company, as the Committee may
consider
 
appropriate, and may require any Participant to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Shares or payment of other benefits in compliance with applicable laws, rules,
and regulations, listing requirements, or other obligations or policies of the
Company. Nothing herein shall require the Company to list, register or qualify
the shares of common stock on any securities exchange.
 
(b) Except as the Committee may otherwise determine from time to time, (i) no
Award and no right under any Award shall be assignable, alienable, saleable or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; (ii) each Award, and each right under any Award, shall be
exercisable during the Participant’s lifetime only by the Participant or, if
permissible under applicable law, by the Participant’s guardian or legal
representative; and (iii) no Award and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company. The provisions of this Section 14(b) shall not apply to any
Award which has been fully exercised, earned or paid, as the case may be, and
shall not preclude forfeiture of an Award in accordance with the terms thereof.
 
Section 15. Certain Tax Provisions. (a) The Company and any Subsidiary or
Affiliate is authorized to withhold from any Award granted, any payment relating
to an Award under the Plan, including from a distribution of Shares, or any
payroll or other payment to a Participant, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award (including, without limitation, FICA tax), and to take such other action
as the Committee may deem advisable to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of a Participant’s withholding obligations,
either on a mandatory or elective basis in the discretion of the Committee.
Notwithstanding any other provision of the Plan, only the minimum amount of
Shares deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld. For this purpose, Fair Market Value
shall be determined as of the date on which the amount of tax to be withheld is
determined (and any fractional share amount shall be settled in cash).
 
(b) If any Participant shall make any disposition of Shares delivered pursuant
to the exercise of an Incentive Stock Option under the circumstances described
in Section 421(b) of the Code, such Participant shall notify the Company of such
disposition within ten days thereof.
 
(c) If a Participant, in connection with the acquisition of Shares under the
Plan, is permitted under the terms of the Award Agreement to make the election
permitted under Section 83(b) of the Code (i.e., an election to include in gross
income in the year of transfer the amounts specified in Section 83(b) of the
Code notwithstanding the continuing transfer restrictions) and the Participant
makes such an election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code.
 
Section 16. General Provisions. (a) Neither the Plan nor any action taken
hereunder shall be construed as (i) giving any Eligible Person or Participant
the right to continue as an Eligible Person or Participant or in the employ or
service of the Company or a Subsidiary or Affiliate, (ii) interfering in any way
with the right of the Company or a Subsidiary or Affiliate to terminate any
Eligible Person’s or Participant’s employment or service at any time (subject to
the terms and provisions of any separate written agreements), (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or (iv)
conferring on a Participant any of the rights of a shareholder of the Company
unless and until the Participant is duly issued or transferred Shares in
accordance with the terms of an Award. Except as expressly provided in the Plan
and an Award Agreement, neither the Plan nor any Award Agreement shall confer on
any person other than the Company and the Participant any rights or remedies
thereunder.
 
(b) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
received or executed (if execution is required) an Award Agreement or other
instrument evidencing the Award and delivered a copy thereof to the Company, and
otherwise complied with the then applicable terms and conditions.
 
(c) The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances any Award shall be canceled or
suspended. These powers may include cancellation or forfeiture if a Participant
establishes a relationship with a competitor of the Company or engages in
activity which is in conflict with or adverse to the interest of the Company, as
determined under the Company’s non-competition policy, as in effect from time to
time.
 
(d) The Committee shall be authorized to establish procedures pursuant to which
the payment of any Award may be deferred, either automatically, or at the
election of the Committee or a Participant. Subject to the provisions of the
Plan and any Award Agreement, the recipient of the Award (including, without
limitation, any deferred Award) may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash dividends, or cash
payments in amounts equivalent to cash
 
dividends on Shares, with respect to the number of Shares covered by the Award,
as determined by the Committee, in its sole discretion, and the Committee may
provide that such amounts (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested. This Section 16(d) shall not apply to
any Award granted to any resident of Canada if the result of any such deferral
would be to postpone payment of such Award to a time later than the third
anniversary of the end of the calendar year in which the Award was granted.
 
 (e) If any provision of this Plan is or becomes or is deemed invalid, illegal
or unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to the extent, but only to the extent, necessary to
conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan, it shall be stricken and the remainder of the Plan shall remain in
full force and effect.
 
(f) Awards may be granted to employees of the Company or any Subsidiary or
Affiliate who are foreign nationals or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
those employees employed in the United States as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for employees of the Company or any Subsidiary or Affiliate on
assignments outside their home country.
 
(g) Any and all grants of Awards and issuances of Shares under the Plan shall
constitute a special incentive payment to the Participant and shall not be taken
into account in computing the amount of salary or compensation of the
Participant for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement with the Participant, unless such plan or
agreement specifically provides otherwise. Nothing contained in the Plan shall
be deemed in any way to limit or restrict the Company from making any Award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.
 
(h) The section headings contained herein are for the purpose of convenience
only and are not intended to define or limit the contents of the sections.
 
(i) Except as expressly provided therein, neither the Plan nor any Award
Agreement shall confer on any person other than the Company and the Participant
any rights or remedies hereunder or thereunder.
 
(j) The terms of the Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
 
(k) Each grantee of an Award recognizes and agrees that prior to being selected
by the Committee to receive an Award he or she has no right to any benefits
hereunder. Accordingly, in consideration of the grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, the Company or the
Board, or any amendment to the Plan or any Award Agreement (other than an
amendment to this Plan or an Award Agreement to which his or her consent is
expressly required by the express terms of the Plan or an Award Agreement).
 
Section 17. Effective Date; Amendment and Termination. (a) This Second Amended
and Restated Equity Incentive Plan shall become effective upon its approval by
the shareholders of the Company on May 19, 2008.
 
(b) Unless the Plan will have been previously terminated by the Board, the Plan
will terminate ten years from the date set forth in Section 17(a). All Awards
made under the Plan prior to its termination shall remain in effect until such
Awards have been satisfied or terminated in accordance with the terms and
provisions of the Plan and the applicable Award Agreements. The Board will have
the right, at any time to suspend, amend, alter, discontinue or terminate the
Plan, provided, however that no such action shall be made without shareholder
approval if such approval is required under tax or stock exchange rules and
regulations. No termination of the Plan or action by the Board in amending or
suspending the Plan may materially impair the rights of a Participant under any
outstanding Award, without the consent of the affected Participant, except any
such amendment made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations
(including but not limited to Section 409A of the Code).
 
(c) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any Participant
or holder or beneficiary of any Award; provided, however, that, notwithstanding
the foregoing in this Section 17(c), no such action shall impair the rights of a
Participant or holder or beneficiary under any Award theretofore granted under
the Plan.
 
Section 18. Governing Law. The Plan will be governed by and construed in
accordance with the law of the State of New York, without giving effect to
principles of conflict of laws.

